Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the merchandise is similar in all material respects to that the subject of Manca, Inc. v. United States (38 Cust. Ct. 271, C.D. 1874), the merchandise was dutiable as follows: The items marked “A” at 20 percent under paragraph 1551 as pants of photographic cameras, not specially provided for, and the items marked “B” at 25 percent under the provision in paragraph 228, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for photographic lenses.